DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 11/06/2020.  Currently, claims 1-15 are pending.
Election/Restrictions
It is noted that the claims as presented are directed to a product and method of using the product.  As currently presented, examination of the method of using the product in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "164" and "166" have both been used to designate asymmetric plates See [0043-0044] of publication.  Additionally, reference character “166” has been used to designate both outer sheath and asymmetric plates.  Finally, outer sheath is also designated by both “165” and “166”. The drawings further include the following reference character(s) not mentioned in the description: 204, 206 (see figure 6B).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claimed limitation of “the major surfaces” in claim 1, line 8, and claim 14, line 11 lack antecedent basis in the claim.  “The major surfaces” on the first lateral side have not been first defined by the claims.
	Claims 2-13 are rejected based upon their dependency on an unclear claim.




Allowable Subject Matter
Claims 1-14 would be allowable if claims 1, 14 are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Claims 15 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance/indication of allowable subject matter: the subject matter not found and not suggested by the prior art includes a fluid articulated structure including an series of asymmetric plates with an inner sheath disposed through the inner lumens of the plates, the plates having channels on the exterior portions of the plates, a balloon string including alternating series of balloons and necks, the balloon string extending through the channels of the plates so that when the balloons are inflated, the plates are urged apart and cause bending of the inner and/or outer sheath axis, alone or in combination with the other features of the claims.  Additionally, the method for bending the claimed structure, including inflating the series of balloons disposed in the channels of the asymmetric plates so as to urge the ends of the balloons against major surfaces of the plates, in order to urge the plates apart and bend the central axis of the inner sheath is not found.
US 2005/0131279 to Boulais et al. discloses an articulation joint for a video endoscope.  In the embodiment of figure 23A, a join is made of a series of stacked rings (1002a, 1002b, 1002c, etc.), and has an inner lumen therein for receipt of tubes or cables therein.  The joint has exterior recesses (1004) for receipt of springs (1006) which control bending of the joint [0190-1091].  Boulais generally notes the lumens may be various shapes, including asymmetrical [0137].  However, the specific structure and arrangement of the currently claimed asymmetrical plate is not disclosed or suggested; the device is not articulated via inflatable balloons, but rather by springs, and lacks many other claimed features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA A SNYDER/Examiner, Art Unit 3783        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783